Title: José Corrêa da Serra to Thomas Jefferson, 22 February 1817
From: Corrêa da Serra, José
To: Jefferson, Thomas


          
            Sir
            Washington 22 Febry 1817
          
          Mr Derby a well known gentleman of Boston, has told me how he desired to pay a visit to Virginia, and to have the honor of being presented to you. Though his known caracter be a competent passport every where, still he is persuaded that decency requires that he be presented by some one of your acquaintances, and wishes me to perform this function. I am very glad to have this occasion of presenting to you my respects, and of testifying to you once more the sentiments of attachment and respect with which i am and allways will be
          
            Sir Your most obedient servt and friend
            J. Corrèa de Serra
          
        